DECISION OF DISMISSAL
This matter is before the court on Defendant's Recommendation, filed June 23, 2011, that the Complaint be dismissed.
Plaintiff received a Notice of Deficiency Assessment (Notice) dated December 14, 2010. (Ptf's Compl at 7.) Plaintiff attempted to appeal from the Notice to this court on March 10, 2011, but he did not include the $75 filing fee with his submission (Complaint). (Id. at 2.) The court returned the Complaint to Plaintiff, and Plaintiff resubmitted the Complaint along with the filing fee on March 17, 2011. (Id.) At no time did Plaintiff request a fee waiver in connection with this case.
ORS 305.280(2)1 provides that a taxpayer must appeal within 90 days of the date of an assessment. ORS 305.490(1) requires that the taxpayer pay a filing fee with their complaint. The court's rules also require payment of the filing fee with the complaint. Specifically, Tax Court Rule-Magistrate Division (TCR-MD) 1 A(2) provides: "[t]he fee must be tendered at the time of the filing of the complaint. The current fee is $75."
In this case, the 90-day appeal deadline was March 14, 2011. Plaintiff submitted his valid Complaint and filing fee on March 17, 2011, three days after the appeal deadline. *Page 2 
Plaintiff's appeal is untimely. Plaintiff's earlier submission on March 10, 2011, was defective because it did not include the required filing fee. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter be dismissed.
Dated this ___ day of July 2011.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to: Fourth Floor,1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Magistrate Dan Robinsonon July 15, 2011. The Court filed and entered this documenton July 15, 2011.
1 All references to the Oregon Revised Statutes (ORS) are to 2009. *Page 1